Citation Nr: 1022648	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an asbestosis 
respiratory disorder, to include as secondary to asbestos 
exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which denied service 
connection for asbestosis, claimed as a breathing disorder.

In July 2007, the Veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Huntington, West Virginia; a transcript of that hearing is of 
record.

This case was previously remanded in an August 2007 Board 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2007.

In the August 2007 remand, the RO was asked to obtain from 
the Veteran a detailed work history including identification 
of the employers.  The RO was then to request from those 
employers the Veteran's duties and any medical evaluations 
associated with employment.  After review of the claims file, 
it appears that this development has not been completed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In November 2007, the Veteran indicated that he was a 
plaintiff in numerous class action law suits against 
companies who allowed him to be exposed to asbestos.  He 
provided a list of the companies, and the amounts of his 
portion of the settlements.    

In view of the foregoing, further development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA that 
treated the Veteran for any lung disease 
prior to and following service.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The AMC/RO should also request from 
the Veteran the names, addresses and 
approximate dates of employment for 
companies where he secured employment 
following his separation from service.  
The list provided by the Veteran in 
November 2007 should serve as a starting 
point for the inquiry.  The AMC/RO should 
then contact all business identified by 
the Veteran and request that they provide 
copies of any physical examination require 
for employment, and, if possible, a job 
description defining the Veteran's duties 
as an employee.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the AMC/RO must furnish to the 
Veteran and any representative an 
appropriate SSOC that includes citation to 
and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


